COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
  ALBERTO MONTELONGO,                                               No. 08-16-00001-CR
                                                   §
                         Appellant,                                    Appeal from the
                                                   §
  v.                                                                 243rd District Court
                                                   §
  THE STATE OF TEXAS,                                             of El Paso County, Texas
                                                   §
                          Appellee.                                  (TC# 20150D02224)
                                                   §

                                            O R D E R


        The Court has received the new trial hearing transcript in this appeal. We determine that

in order to resolve the merits of this appeal, it is necessary to entertain additional briefing related

solely to those issues raised at the new trial hearing.

        Therefore, we ORDER Appellant to file a brief, if any, related to any alleged reversible

error raised by the evidence adduced at the new trial hearing. Appellant's Brief is due 30 days

from the date of this order. The State's Response Brief, if any, will be due 30 days from the date

Appellant's Brief is filed.

        IT IS SO ORDERED this 15th day of November, 2021.

                                               PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.